United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2719
                        ___________________________

                               Lance Gerald Milliman

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: March 29, 2018
                              Filed: April 16, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Lance Gerald Milliman appeals a district court1 order affirming the denial of
disability insurance benefits and supplemental security income. We agree with the


      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.
district court that substantial evidence on the record as a whole supports the denial of
Milliman’s applications. See Thomas v. Berryhill, 881 F.3d 672, 674 (8th Cir. 2018)
(de novo review). Specifically, we find no error in the administrative law judge’s
(ALJ’s) determinations that Milliman’s mental impairments were not severe, see
Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007) (impairment is not severe if it
amounts only to slight abnormality that would not limit claimant’s mental ability to
do basic work activities); that Milliman’s subjective complaints were not entirely
credible, see Bryant v. Colvin, 861 F.3d 779, 782-83 (8th Cir. 2017) (this court defers
to ALJ’s credibility findings if they are supported by good reasons and substantial
evidence); or that Milliman had the residual functional capacity (RFC) for a full range
of light work, see Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016) (it is ALJ’s
responsibility to determine RFC based on all relevant evidence: medical records,
observations of treating physicians and others, and claimant’s own description of his
limitations). We have carefully considered the other matters Milliman raises on
appeal, and we conclude that they also provide no basis for reversal.

      The judgment is affirmed.
                      ______________________________




                                          -2-